Continuing Abatement Order filed September 5, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00528-CV
                                  ____________

                    IN RE GERALD LEE RICKS, Relator


                              County Court No. 3
                            Galveston County, Texas
                       Trial Court Cause No. 07-FD-1547

                  CONTINUING ABATEMENT ORDER

      On June 17, 2013, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov=t Code Ann. 22.221.          Relator asked this Court to order the
Honorable Christopher Dupuy, Judge of County Court No. 3, Galveston County,
Texas, to rule on his motion for enforcement of the judgment entered in trial court
cause number 07-FD-1547, styled In the Matter of the Marriage of Eletha Lachon
Ricks v. Gerald Lee Ricks.

      Because respondent has been removed from the bench, on June 20, 2013, we
abated this proceeding for thirty days to permit a new judge or visiting judge
assigned to the underlying case to rule on relator’s motion. On July 31, 2013,
relator filed a motion to reinstate. On August 28, 2013, the trial judge informed
this court that a hearing has been set on all pending motions filed by relator for
October 11, 2013. Accordingly, we deny relator’s motion to reinstate.

      This mandamus proceeding remains abated. The parties shall advise the
court of the action taken on the motion for enforcement at issue in this proceeding
within thirty days of the hearing. The court will then consider a motion to reinstate
or dismiss this proceeding, as appropriate.



                                  PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.